DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (8/3/2022) amended claims 1 and 5.    
Examiner acknowledges applicant summary of interview conducted on 7/21/2022; however, note discussion of 35 USC 112, 101 and 103 under Response to Arguments below.
Amended claim 1 remains subject to rejection under 35 USC 112, as explained below.  Examiner appreciates applicant designation of specific paragraphs in the specification offered in support of various concepts recited in the claims.  
Claims 1-3 and 5-12 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (8/3/2022) with respect to rejection of claims 1-3 and 5-12 under 35 USC 103 have been fully considered, but are found to not be persuasive. As arguments are directed to amended claim language, relevant prior art is applied below. 
   Regarding the Greiner reference:  Applicant keys on the monitoring unit EP and its functionality.  Examiner notes that, although the reference does include the EP monitoring for fraud as applicant asserts, the reference also shows contracts between generators of energy and consumers of energy and determination of production data  (para 5 -…energy network comprises a plurality of energy consumption units and/or energy generation units, each of which is assigned at least one agent, the agents being networked together in such a way that each agent can communicate with other agents in the energy network…an extremely wide variety of current purchase contracts can be drawn up between generators and consumers; para 9:…An agent which is assigned to a relevant energy consumption unit and/or energy generation unit preferably also comprises an energy measurement unit and/or energy control unit for measuring and/or controlling the energy that is consumed or provided by the relevant energy consumption unit and/or energy generation unit, in order thereby to determine whether or how much energy in the energy network can be offered for sale or should be acquired through purchase). Other supportive information regarding contracts between generators and consumers is presented in paragraphs 13, 42, 50-53 and 58 as detailed in the action below. According the Greiner reference is maintained. 
 
Applicant’s arguments (pgs. 6-7) with respect to rejection of claims 1-3 and 5-12 under 35 USC 101 have been fully considered, but are not persuasive.  
   Examiner notes applicant comments about amendments to claims providing significantly more as agreed in an interview; however, interview summary indicated that perhaps language that shows interactivity between components in the real world may move the case forward, followed by an assertion that no agreements were reached. Regarding the amended claim language, the recitations are of merely sending instructions (see detailed 101 analysis below and rejection under 35 USC 112), which is incorporated into the abstract idea.  Overall, the claim recites facilitating performance of the terms of a contract/contracts, which is an agreement between the parties, a commercial or legal interaction (including agreements in the form of contracts) under certain methods of organizing human activities.  The process includes gathering data from an energy grid relevant to creating and fulfilling contracts for energy, where the fulfillment of the terms of the contracts includes a communication being sent. Accordingly, rejection of the claims under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Re claim 1:  the 7th and 8th claim limitations recite “based on the fulfillment of the set of contracts, generating and automatically transmitting an instruction, by the device, to a power member configured to provision power, instructing the power member to provide an amount of electrical energy across the energy grid…,” and “generating and transmitting, by the device, an instruction to the power member to cease transmission of the energy across the grid…” 
   The recitations of a power member configured to provision power, generating and automatically transmitting an instruction to this member to provide energy across the energy grid and generating and transmitting an instruction to the power member to cease transmission of the energy across the grid based on the second information…,”  do not find sufficient support in the specification. 
   A review of the specification shows that, at least ¶ 052 recites a consumer, producer, grid and insurance member; however, a power member is not disclosed nor described in this paragraph nor elsewhere in the specification, as best understood.   
   Regarding automatic transmission of instructions: paragraphs 26, 29 and 30 describe automatic functioning associated with cloud computing, and several other paragraphs discuss fulfilling contracts (e.g., paras 71, 72, 89, 90), but the specification fails to provide support for the cited claim language of automatic transmission of an instruction to a power member to provide electrical energy or to cease providing the energy based on second information.   
   The specification does have support for monitoring contract obligations but not for the limitations as recited above.  At least see, e.g, paragraphs 90, 91 (showing monitoring to determine contract fulfillment); 117 (monitoring smart meter data).  
   For purposes of compact prosecution and based on interpretation in light of the specification, the limitations that recite generating and transmitting instructions are interpreted as merely sending instructions regarding contractual terms (e.g., customer obligations).
   Further, the 7th limitation of claim 1 also recites a statement of intended use (i.e., a statement of an aspiration, rather than an actual positively recited occurrence) - “…to reduce a need for excess storage capacity on the energy grid in accordance with a reduction criterion and flow of electricity between the energy grid and a consumer smart meter component…”  
   A review of the specification finds the following: paragraph 76 refers to excess storage capacity on an electric grid and facilitating deployment of an electricity exchange mechanism that minimizes or eliminates the need for excess storage capacity.  Further, at least paragraph 85 refers to flow of electricity between a smart meter and energy grid while paragraph 89 recites collecting data from smart meter devices, a monitoring component collecting and/or monitoring data associated with contract obligations, such data representing whether a contract has been fulfilled.
   The specification does not support/explain a reduction criterion as recited in the claim. Furthermore, the specification does not support or explain the connection between this reduction criterion and flow of electricity between a smart meter and an energy grid.    
   For purposes of compact prosecution and based on interpretation in light of the specification, these limitations are interpreted as identifying contract terms for provision of energy.  
  Dependent claims 2, 3 and 5-12 are similarly rejected because they do not cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.    
Claim 1 (and dependent claims 2, 3 and 5-12) recites a method, a statutory category of invention (Step 1: Yes). 

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, independent claim 1 at its core recites the abstract idea of:
   …
   facilitating execution,…, of a set of contracts based on the electrical energy production data;
   generating an inference of future energy requirements…during a period of time, …; 
    based on the electrical energy production data, performing…, enhanced data processing operations and value-add operations comprising facilitating a prediction of future electricity demands, accessing archived data and accessing collected data on the flow of electricity…;
   collecting,…, data regarding flow of electricity…, wherein the data is selected from a group comprising time stamps, member identification and energy consumption;
   utilizing,…, second information…to determine fulfillment of the set of contracts based on a comparison of the data to a set of requirements of the set of contracts;  
    based on the fulfillment of the set of contracts, generating and…transmitting an instruction,…,instructing…to provide an amount of electrical energy…at a time selected based on the second information…and a control of the deployment of electricity to reduce a need for excess storage capacity …in accordance with a reduction criterion and flow of electricity…; and 
  generating and transmitting…an instruction…to cease transmission of the electrical energy…based on the second information….   
 
    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit:  fundamental economic principles or practices and certain methods of organizing human activity.  The claim limitations above recite steps that include gathering and monitoring data relevant to creating and fulfilling contracts for providing, or not, energy from an energy grid and evaluating fulfillment of such contracts, with generation of instructions regarding contract obligations being transmitted.  Overall, claim 1 recites evaluating terms of a contract/contracts (which is an agreement between the parties, a commercial or legal interaction (an abstract concept)) and sending instruction (a communication) regarding contractual terms. Considering the claim as a whole, the recitation of computer elements - i.e., device operatively coupled to a processor - does not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 

Step 2A Prong 2
This judicial exception (abstract idea) is not integrated into a practical application because the additional element – a  device operatively coupled to a processor - that performs the steps of the abstract idea, results in no more than simply applying the abstract idea with these computer elements (e.g., device operatively coupled to a processor that receives, transmits and analyzes data) (MPEP 2106.05(f)) and is recited at a high level of generality (see specification paras 41, 43, 48-50, fig 1A, 1C).   Several additional elements are recited from which data is gathered or about which data is gathered– components (energy grid, metering, validation, monitoring), node (about which data is gathered) – which are recited at a high level of generality (e.g., see specification, paras 53, components (including grid component) as software being executed on servers; 78, 85 and 93 (metering and monitoring); 81, 82(validation); node (40-42)) – and further used to implement the abstract idea. (MPEP 2106.05(f))   The claim 1 further recites an additional element – artificial intelligence- which merely recites programming of a computer used to perform analysis to implement the abstract idea. (MPEP 2106.05(f))  
   The recitations - energy grid, power transaction system (see, e.g. paras 50, 62, 64, 65) recite additional elements that generally link the use of the abstract idea to a particular technological environment or field of use – energy grid management. (MPEP 2106.05(h).
     Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claim 1 is directed to an abstract idea.   (Step 2A Prong 2: No)
    Further, under step 2A Prong 2, the abstract idea is not integrated into a practical application because the additional element – 
   receiving…electrical energy production data -  
recites insignificant pre-solution activity, i.e., data gathering (see MPEP 2106.05(g)), which, individually or in combination, does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No)

Step 2B   
For similar reasons as presented above relative to a practical application, the additional elements do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea or generally link the use of the abstract idea to a particular technological environment, which are not indicative of an inventive concept.      
   Further, as the additional element – 
   - receiving…electrical energy production data; 
   is considered insignificant extra-solution activity in step 2A, it is re-evaluated in step 2B.  Data gathering is determined to be well-understood, routine, conventional activity in the field based on court decisions (see MPEP 2106.05 (d)(II) and 2106.05(g), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  (Step 2B: No)    
   Therefore, claim 1 is not patent eligible under 35 USC 101.  

  Dependent claims 2, 3 and 5-12 are rejected under 35 USC 101.
Dependent claims 2 (further describing validating contracts), 3 and 8 (describing insuring contracts), 5 (describing contract terms), 10 (set prices for contracts), 11 (determine assignment to fulfill contract), 12 (ranking contracts) further define the abstract idea that is present in independent claim 1. 
   Dependent claims 6 and 7 further describe the additional element of artificial intelligence by describing AI types.  
   Dependent claim 9 recites an additional element, archiving (i.e., storing) data, which recites insignificant extra-solution activity, incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) which individually or in combination, does not indicate a practical application or provide significantly more than the abstract idea. Therefore, the claim is directed to an abstract idea. 
   These dependent claims 2, 3 and 5-12 do not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.      
        For the reasons presented above, the claims 1-3 and 5-12 are not patent eligible under 35 USC 101. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (U.S. 2010/0306097) in view of Pollack et al. (U.S. 2009/0043520).
    Re claim 1: Greiner shows a computer-implemented method, comprising  
      receiving, by a device operatively coupled to a processor, from an energy grid component, electrical energy production data 
(para 50: LEX, local energy exchange unit that is a server, receiving from PEAs (private energy agents assigned to energy production units or energy consumption units on an energy network (Examiner interprets as energy grid component)).  PEAs measure and/or control energy provided by an energy generation unit in order to determine whether or how much energy can be offered for sale (para 9, where how much energy can be offered for sale is interpreted as electrical energy production data).  The PEAs then send offers of energy for sale to the LEX that arranges (contracts) sales of energy between agents (para 13 (lines 1-7)); 

     facilitating execution, by the device, of a set of contracts based on the electrical energy production data 
(paras 13, 42(By means of the external communication function, a relevant PEA communicates with the energy exchange unit LEX in order to enter into a corresponding contract to buy or sell energy where an act of energy consumption or energy generation is assigned to each trade act; paras 50-53, 58). 

   Greiner does not expressly show but Pollack shows 
    generating an inference of future energy requirements of a node on an energy grid during a period of time, based on artificial intelligence operations performed by the device  
(paras 44 (Via a network, such as the Internet 104, the flow control center 102 maintains communication…with remote resources, i.e., communication with peripheral electric resources 112 ("end" or "terminal" nodes/devices of a power network) that are connected to the power grid…); paras 89, 90,showing device that is connected to an energy grid and in communication with energy resources (nodes on the grid), with a prediction engine that uses probabilistic techniques that learn from (artificial intelligence) actual resource (node) behavior and predict electric resource (nodes) behavior, noting connect/disconnect information thereby associates with a period of time for energy usage); 

  based on the electrical energy production data, performing, by the device, enhanced data processing operations and value-add operations comprising facilitating a prediction of future electricity demands, accessing archived data and accessing collected data on the flow of electricity via the energy grid
(paras 62, 63, 67, 105-107, showing flow control server (the device) that accesses historical system data to optimize system performance, and paras 85, 89, 91 (showing tracking, recording and processing actual electric resource (node) behavior and accessing data from archive (database 716) to make predictions about resource behavior);      

   collecting, by the device, data regarding flow of electricity from a metering component, wherein the data is selected from a group comprising time stamps, member identification and energy consumption
(para 85, showing collecting energy metering (actual power flows) data of an electric resource from database 716); 

    utilizing, by the device, second information from a validation component and a monitoring component to determine fulfillment of the set of contracts based on a comparison of the data to a set of requirements of the set of contracts 
(para 94 – showing a constraint optimizer that optimizes power transfer rates and timing schedules to fit a daily power supply and demand of a power grid in conjunction with para 100 that shows after resources (taking, providing or storing energy (para 40)) are activated, monitoring to determine actual result and taking action (e.g.,  to maintain system operation within contract parameters));   

   based on the fulfillment of the set of contracts, generating and automatically transmitting an instruction, by the device, to a power member configured to provision power, instructing the power member to provide an amount of electrical energy across the energy grid at a time selected based on the second information from the validation component 
(para 94, in conjunction with paras 98- that show a negotiated service contract and meeting the terms of it by activating loads (that may provide or consume power); para 94 shows signals sent to a resource to provide power at certain time (schedule); para 98  shows an example of a resource that can be commanded to take power, provide power or store energy (para 40) based on a contract negotiated requirement and para 99 shows a resource may be chosen to provide power to a network (…There is a second list of the resources 112 ordered by priority for discharging (generation) and para 101 showing activating or deactivating resources to maintain operating level specified by contract))   

     and a control of the deployment of electricity to reduce a need for excess storage capacity on the energy grid in accordance with a reduction criterion 
(para 94 – showing a constraint optimizer that optimizes power transfer rates and timing schedules to fit a daily power supply and demand of a power grid (Examiner interprets as supplying energy needed thereby reducing need for storage) in conjunction with para 100 that shows after resources (taking, providing or storing energy (para 40)) are activated, monitoring to determine actual result and taking action to maintain system operation within contract parameters)
    and flow of electricity between the energy grid and a consumer smart meter component of the power transaction system
(para 94 in conjunction with paras 46 and 97, where para 46 recites the metering/monitoring of energy into or out of a resource…each participating electric resource 112…has a corresponding remote intelligent power flow (IPF) module 134…The centralized flow control center 102 administers the power aggregation system 100 by communicating with the remote IPF modules 134 distributed peripherally among the electric resources 112. The remote IPF modules 134 perform several different functions, including providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; provide metering of power being transferred into or out of a remote electric resource 112 and para 97 recites…the system 100 can meter the actual power flows in each resource 112, the actual system operating level is known at all times. )     

   generating and transmitting, by the device, an instruction to the power member to  cease transmission of the electrical energy across the energy grid based on the second information from the validation component
(para 94 – showing a constraint optimizer that optimizes power transfer rates and timing schedules to fit a daily power supply and demand of a power grid in conjunction with para 100 that shows after resources (taking, providing or storing energy (para 40)) are activated, monitoring to determine actual result and taking action to maintain system operation within contract parameters in conjunction with paras 98- that show a negotiated service contract and meeting the terms of it by activating loads (that may provide or consume power); and para 101 showing activating or deactivating resources to maintain operating level specified by contract).   
     
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner by adding the energy monitoring and use prediction of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing information that allows evaluation of  contract terms to enable fulfillment thereof.         
   Re claim 6:  Pollack further shows wherein the artificial intelligence comprises machine learning techniques (paras 89, 90 showing future energy data from users who have contracts with providers and using learning (artificial intelligence) to make predictions (from actual resource behavior) knowing real time prices, loads). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the machine learning technique of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of building a powerful predictive model that can be used to make decisions about providing energy to users on an energy grid.         
   Re claim 10:  Greiner further shows setting, by the device, energy prices as a function of energy supply and demand for future production of electrical energy  (paras 14, 51, 52, 58, 59 showing clearing price determined). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Cherian (U.S. 2016/0292597).
   Re claim 2:   Greiner in view of Pollack shows the computer-implemented method of claim 1. 
   Greiner and Pollack do not show but Cherian shows 
   wherein the validating, by the device, of the set of contracts is further based on whether a fulfillment of terms of the set of contracts maintains or exceeds a target stability threshold of the energy grid, wherein the target stability threshold is determined based on energy measured across the energy grid
 (paras 46, showing that producers of energy when contracting with consumers of energy must contract in a manner that maintains a level of grid stability where nature of power flow to a customer and across grid are evaluated).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the requirements for grid stability of Cherian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of maintaining reliable operation of the grid.     
Claims 3, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Crabtree et al. (U.S. 2010/0217550).
   Re claim 3: Greiner in view of Pollack shows the computer-implemented method of claim 1.
   Greiner and Pollack do not show but Crabtree shows insuring, by the device, at least a subset of the set of contracts (paras 136 showing an exchange (the device) guaranteeing buyers of energy securities a minimum or fixed availability of energy generation or demand reduction resources at a specified time).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the insuring of energy contracts of Crabtree.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting against unforeseen issues to completion of said contracts.  
  Re claim 8:   Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 3.  Crabtree further shows wherein the insuring comprises insuring the subset of the set of contracts against a supply surplus of energy or a production shortage of energy (paras 145, 147, showing insuring contract to guarantee specific delivery).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the insuring of energy contracts of Crabtree.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting against unforeseen issues to completion of said contracts.  
   Re claim 9: Greiner in view of Pollack and further in view of Crabtree shows the   computer-implemented method of claim 3.  Pollack further shows archiving, by the device, details associated with at least one of power transaction events corresponding to the subset of the set of contracts, wherein the details train the artificial intelligence performed by the device for future analysis of future contracts (paras 85, 89,90,  showing storage of data re metering, real time energy prices, etc. and showing device that is connected to an energy grid and in communication with energy resources (nodes on the grid), with a prediction engine that uses probabilistic techniques that learn from (artificial intelligence) actual resource (node) behavior and using data stored in warehouse to make predictions about electric resource behavior.)
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the artificial intelligence analysis of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of building a powerful predictive model that can be used to make decisions about providing energy to users on an energy grid.         
    Re claim 11:  Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 3. Greiner further shows selecting, by the device, the subset of the set of contracts for assignment to third party producers to facilitate fulfillment of the set of contracts (paras 27, 42, 44, 50, 55, showing contracting between generators and consumers with ability for a local exchange unit to contract to receive power from or send power to different networks as required by negotiations).   
   Re claim 12: Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 11.  
   Pollack further shows ranking the subset of the set of contracts based on a user preference, a ranking preference by the subset of agent components, or a policy (par 99, 100, showing using predicted additive load (interpreted as policy) to determine which resources to provide power in order to maintain system operation).   
  Greiner and Pollack show energy distribution systems where entities can contract with each other to receive/transmit electricity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the energy provision parameters of Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to for the purpose of being able to maintain overall system operation within a contract requirement.            
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Crabtree and further in view of Cherian. 
        Re claim 5: Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 3.  
  Greiner, Pollack and Crabtree do not expressly show but Cherian shows wherein a contract in the set of contracts comprises terms for satisfying a target stability threshold of the energy grid (para 46, showing that producers of energy provide terms to consumer of energy when contracting with consumers of energy to maintain a level of grid stability).  
       It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner, the energy monitoring and use prediction of Pollack and the insuring of energy contracts of Crabtree by the requirements for grid stability of Cherian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of maintaining reliable operation of the grid.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Copeland (What’s the Difference Between AI, Machine Learning and Deep learning?, 2016).
   Re claim 7:  Greiner in view of Pollack shows the computer-implemented method of claim 1.  
   Greiner and Pollack do not show but Copeland shows wherein the artificial intelligence comprises deep learning techniques (see entire article especially pgs. 2, 4, 5, 7).
    Per Copeland, deep learning is a way to implement machine learning which is a form of artificial intelligence.     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the deep learning technique of Copeland.  As deep learning is merely a type of artificial intelligence, one of ordinary skill in the art would have been motivated to make this modification for the purpose of building a powerful predictive model that can be used to make decisions about providing energy to users on an energy grid. 

Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696